DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/21 has been entered.
Claims 1-6, 9, 11, 13-17 have been cancelled.  Claims 7-8, 10, 12 are pending and examined herein.
Applicant’s arguments have been fully considered and found persuasive to withdraw the 103 rejection of the last Office Action.  
The following new rejection will now apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 7-8, 10, 12 are rejected under 35 U.S.C. 103(a) as being obvious over Szewczyk et al. (WO 2010/081079 A2, of record) in view of Ziegler et al. (“Safety and Metabolic Effects of L-Glutamine Administration in Humans,” Journal of Parenteral and Enteral Nutrition, 1990, 14, 4, 137-145, of record) and Jamieson et al. (US Patent Application 2007/0149483 A1).  
The instant claims are directed to a method of treating hypertriglyceridemia by administering a composition consisting of L-glutamine and water.  
Szewczyk et al. teach a method of treating hypertriglyceridemia in a patient in need thereof by administering glutamine (claims 1-2, 4), which can exist as multiple enantiomers or enantiomerically enriched mixtures (paragraph 034).  Oral administration is taught (paragraph 036).  The pharmaceutical compositions can be 
However, Szewczyk et al. fail to disclose specifically L-glutamine and the claimed blood triglyceride levels.  
Ziegler et al. teach that L-glutamine is well tolerated in healthy humans for an average of 4 weeks (page 144, left column, first paragraph).
Jamieson et al. teach that hypertriglyceridemia is generally defined as having triglyceride levels of greater than 200 mg/dL (paragraph 0002).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have administered L-glutamine, as taught by Ziegler et al., in the method of treating hypertriglyceridemia, as taught by Szewczyk et al., to a patient having triglyceride levels of greater than 200 mg/dl, as taught by Jamieson et al.
A person of ordinary skill in the art would have been motivated to administer a composition consisting of L-glutamine because Szewczyk et al. teach, in general, that glutamine is the sole active agent useful for treating hypertriglyceridemia, and specifically mentions the use of various enantiomers thereof.  Since Ziegler et al. teach that L-glutamine is well tolerated for over 4 weeks, it would be obvious to administer it to a patient in need thereof for at least three months or longer so as to keep the blood 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).